                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

 Thomas Grady Crawford,                )            JUDGMENT IN CASE
                                       )
              Plaintiff,               )              1:19-cv-00093-FDW
                                       )
                 vs.                   )
                                       )
 Nancy A. Berryhill,                   )
             Defendant.                )

DECISION BY COURT. This action having come before the Court by Motion and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 22, 2019 Order.

                                               August 22, 2019
